Exhibit 21.1 American Water Works Company, Inc.’s Subsidiaries As of February 24, 2016 Entity Name Entity Type Jurisdiction of Organization AAET, INC. Corporation Delaware American Industrial Water LLC Limited Liability Company Ohio American Lake Water Company Corporation Illinois American Water – Acciona Agua LLC Limited Liability Company Delaware American Water (USA), Inc. Corporation Delaware American Water Canada Corp. Corporation Ontario American Water Capital Corp. Corporation Delaware American Water Carbon Services Corp. Corporation Ontario American Water Engineering, Inc. Corporation New Jersey American Water Enterprises Holding, Inc. Corporation Delaware American Water Enterprises, Inc. Corporation Delaware American Water Military Services, LLC Limited Liability Company Delaware American Water Operations and Maintenance, Inc. Corporation Texas American Water Resources Holdings, Inc. Corporation Delaware American Water Resources of Florida, Inc. Corporation Delaware American Water Resources of Texas, Inc. Corporation Delaware American Water Resources, LLC Limited Liability Company Virginia American Water Services CDM, Inc. Corporation Washington American Water Services Underground Infrastructure Corp. Corporation Ontario American Water Services, LLC Limited Liability Company Delaware American Water Works Service Company, Inc. Corporation Delaware AW Contract Services (Canada), Inc. Corporation Federally Chartered (Canada) AWI, Inc. Corporation Delaware AW Technologies Incorporated Corporation Delaware Bluefield Valley Water Works Company Corporation Virginia Braemer Acres Limited Corporation Ontario California-American Water Company Corporation California Cocoa Properties I, LLC Limited Liability Company Delaware Edison Water Company Corporation New Jersey EMC American Water Canada, Inc. Corporation Federally Chartered (Canada) EMC of St. Charles County, LLC Limited Liability Company Missouri Environmental Disposal Corporation Corporation New Jersey Environmental Management Corporation Corporation Missouri E’Town Properties, Inc. Corporation Delaware E’Town Services, LLC Limited Liability Company New Jersey Hawaii-American Water Company Corporation Nevada Illinois-American Water Company Corporation Illinois Indiana-American Water Company, Inc. Corporation Indiana Iowa-American Water Company Corporation Delaware Kentucky-American Water Company Corporation Kentucky Keystone Clearwater Solutions, LLC Limited Liability Company Delaware Laurel Oak Properties Corporation Corporation Delaware Liberty Water Company Corporation New Jersey Maryland-American Water Company Corporation Maryland Michigan-American Water Company Corporation Michigan Missouri-American Water Company Corporation Missouri Entity Name Entity Type Jurisdiction of Organization Mt. Ebo Sewage Works, Inc. Corporation New York New Jersey-American Water Company, Inc. Corporation New Jersey New York American Water Company, Inc. Corporation New York OMI/Thames Water Stockton, Inc. Corporation Delaware Pennsylvania-American Water Company Corporation Pennsylvania Prism-Berlie (Windsor) Limited Corporation Ontario Tennessee-American Water Company Corporation Tennessee TWH LLC Limited Liability Company Delaware TWNA, Inc. Corporation Delaware Virginia-American Water Company Corporation Virginia Water Solutions Holdings, LLC Limited Liability Company Delaware West Virginia-American Water Company Corporation West Virginia
